Case: 19-15005    Date Filed: 09/17/2020   Page: 1 of 3



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-15005
                         Non-Argument Calendar
                       ________________________

        D.C. Docket Nos. 0:18-cv-60488-PCH; 0:15-cr-60025-CMA-1



TAYLOR JORDAN WARDLOW,

                                                             Plaintiff-Appellant,


                                    versus


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (September 17, 2020)

Before WILSON, JILL PRYOR, and BRANCH, Circuit Judges.
                 Case: 19-15005         Date Filed: 09/17/2020        Page: 2 of 3




PER CURIAM:

       Taylor Wardlow, a federal prisoner, appeals from the district court’s denial

of his motion to vacate his convictions under 28 U.S.C. § 2255. He argues, and the

government agrees, that the district court violated Clisby v. Jones, 960 F.2d 925,

936–37 (11th Cir. 1992) (en banc), by failing to address all four of his claims of

ineffective assistance of counsel.

       We have said that a district court must resolve all claims for relief raised in a

§ 2255 motion, regardless of whether relief is granted or denied. 1 Rhode v. United

States, 583 F.3d 1289, 1291–92 (11th Cir. 2009) (per curiam); see Clisby, 960 F.2d

at 936 (addressing a § 2254 petition) . And we have said that when a district court

fails to consider every claim raised in a § 2255 motion and dismisses, “we will

vacate the judgment without prejudice and remand the case for consideration of all

the remaining claims.” See Dupree v. Warden, 715 F.3d 1295, 1298 (11th Cir.

2013) (addressing a § 2254 petition). We do not address whether an underlying

claim is meritorious. Id. at 1299.

       With all that in mind, this is a pretty straightforward case. Wardlow raised

four distinct allegations of ineffective assistance of counsel, each of which was an


1
  In this context, a “claim for relief” is defined as “any allegation of a constitutional violation.”
Clisby, 960 F.2d at 936. Allegations of distinct constitutional violations constitute separate
claims for relief, even if the allegations arise from the same operative facts. Id. Ineffective
assistance of counsel constitutes a violation of a defendant’s Sixth Amendment rights, and, thus,
is a claim of a constitutional violation. Strickland v. Washington, 466 U.S. 668, 685–86 (1984).
                                                  2
               Case: 19-15005     Date Filed: 09/17/2020   Page: 3 of 3



alleged constitutional violation and therefore its own claim for relief. See Rhode,

583 F.3d at 1291–92; Clisby, 960 F.2d at 936; Strickland, 466 U.S. at 686. The

district court did not meaningfully address three of Wardlow’s four ineffective-

assistance claims at the evidentiary hearing or in any of its orders. It follows then

that the district court’s denial of Wardlow’s § 2255 motion was in violation of

Rhode and Clisby. We therefore vacate and remand for the district court to

consider the rest of Wardlow’s ineffective-assistance claims.

      VACATED AND REMANDED.




                                          3